Filed 3/14/16 Emma E. v. Superior Court CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


EMMA E.,                                                             No. B269103

         Petitioner,                                                 (Super. Ct. No. CK86615)

         v.

THE SUPERIOR COURT OF LOS
ANGELES COUNTY,

         Respondent;

LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Real Party in Interest.



         PETITION from an order of the Superior Court of Los Angeles County,
Marguerite D. Downing, Judge. Petition denied.
         Charles Aghoian and Marisa Ezeolu for Petitioner.
         Mary C. Wickham, County Counsel, R. Keith Davis, Acting Assistant County
Counsel, and Tyson B. Nelson, Deputy County Counsel, for Real Party in Interest.
       Emma E., the mother, has filed a California Rules of Court, rule 8.452 mandate
petition challenging an order setting a hearing pursuant to Welfare and Institutions Code1
section 366.26. The juvenile court expressly stated that the permanent plan to be
considered was a guardianship arrangement not adoption. The mother raises two issues
in her writ petition. First, she argues the there was an insufficient showing of substantial
detriment. Second, she argues insufficient reunification services were provided.
       First, the juvenile court found there was a substantial risk of detriment to the well-
being of the child, Christopher R., if he were returned to the mother’s custody. (§ 366.25,
subd. (a)(1), (3); Constance K. v. Superior Court (1998) 61 Cal. App. 4th 689, 704-705.)
The mother challenges this finding. We review the juvenile court’s substantial detriment
findings for substantial evidence. (Angela S. v. Superior Court (1995) 36 Cal. App. 4th
758, 763; In re Shaundra L. (1995) 33 Cal. App. 4th 303, 316.)
       Substantial evidence supports the juvenile court’s substantial detriment finding.
The child was removed from the mother’s custody because of her involuntary
hospitalization due to her failure to take her psychotropic medication. In the past, the
mother had displayed a history of self-mutilation, suicidal and homicidal ideation. The
mother was diagnosed with a major depressive disorder with psychosis and post-
traumatic stress syndrome. During the reunification period, the mother was prescribed
antipsychotic drugs. At the time of the hearing where the substantial detriment finding
was returned, the mother had just enrolled in mental health services. Further, the mother
had, in the past, threatened to kill the child and herself. The mother’s psychologist, Dr.
Maher M. Selim, wrote, “Needles[s] to say, that this patient needs long-term
psychotherapy.”
       Additionally, there was evidence the child became upset while with the mother.
For example, on June 11, 2015, while they were riding together on their bicycles to the
grocery store, the child became angry. The child then began peddling faster and rode into
the street. The child explained what happened: “I rode onto the street and got in


1
       Future statutory references are to the Welfare and Institutions Code.

                                              2
trouble[.] I didn’t hit her, I was scared. She wanted to kill me. I feel mad at my mom’s
house and I feel I want to be dead and I want to stay here.” A social worker’s report
details the child’s anger about visiting with the mother: “[Children’s social worker
Elizabeth] Tep asked [the child] if it would make him feel better if he drew how he was
feeling. [The child] drew a ‘mad man’ and wrote ‘I feel MAD when it is Friday.’ [Ms.]
Tep asked why and he replied ‘because I go with my mom on Fridays.” In addition, there
was evidence that the mother allowed an individual who had not undergone a criminal
background check to care for the child.
       By contrast, the foster parent, Francisco F., was providing excellent care for the
child. According to a department progress report prepared by Ms. Tep, “The child . . .
continues to do well in the home of the caregiver, Francisco [F. Francisco] continues to
provide [the child] with all of his basic needs such as medical, dental, and mental health
services. [The child] stated he loves living with [Francisco] and that he is lovable.
[Francisco’s] home continues to be neat and clean[.] [Francisco] has stated he would like
to have [the child] continue to live with him in his home and hopes to adopt [the child].”
       The child, according to a department report, described his reactions to the two
living arrangements: “[The child] has continued to verbalize his discontentment at [the
mother’s] home by saying ‘I feel mad at my mom’s house and I feel like I want to be
dead and I want to stay here.’ [The mother] has also stated [the child] told her ‘I want to
live with [Francisco]. Why don’t you let me live with [Francisco]? [Francisco]’s house
is bigger and I am happy with [Francisco].’ During [the child]’s weeklong visit with [the
mother] [the child] told [Ms.] Tep ‘I dream about Frank because I miss him.’” Further,
as the hearing approached, the child began to display anxiety and suicidal thoughts.
Joanne Newfield, the Licensed Marriage and Family Therapist counseling the child
wrote, “Per [Francisco’s] report, [the child] continues to be anxious and becomes
dysregulated prior to and returning from weekend visits with [the] biological mother, has
thoughts of wanting to hurt himself, continues to have difficulty listening to directives,
continues to have low self-esteem and blames himself when things go wrong, continues
to have anger issues, and still is very sensitive.”

                                               3
          The child testified in the juvenile court. The child expressed a desire to live with
the foster father, Francisco. The child testified he felt sad when he visited with the
mother on Fridays. Further, the child did not want to see the mother because, “I do not
know if she cares about me.” When visits with the mother concluded, the child testified
he felt “kind of sad, but happy.” The child was asked why he felt happy and he
responded, “[B]ecause Frank, he is, like, a dad that takes care of me and takes me to
school to make me smart.” The child expressed a desire to be adopted by the foster
father.
          The foregoing constitutes substantial evidence that return of the child to the
mother’s custody would be detrimental to him. The mother, who at the time of the
permanency plan hearing had only recently begun undergoing therapy, had previously
threatened to kill the child. The mother has an extensive record of serious mental illness
which threatens not only the child’s physical and emotional well-being but his life. And,
according to Dr. Selim, the mother will require extensive future psychiatric care. And
there is no guarantee she will be sufficiently disciplined to cooperate in that effort.
Further, the foster father provided clearly superior care to the child. Thus, sufficient
evidence supports the juvenile court’s substantial detriment finding. Nothing in this
opinion should constitute a statement of views that guardianship, as distinguished from
adoption, is the correct ultimate disposition.
          Second, the mother challenges the provision of reunification services. We review
the mother’s contention for substantial evidence. (Melinda K. v. Superior Court (2004)
116 Cal. App. 4th 1147, 1158; see In re Taylor J. (2014) 223 Cal. App. 4th 1446, 1448.) At
the time of the December 8, 2015 hearing, the mother had been receiving mental health
services for one year. Further, the mother was provided with regular visitation with the
child. The child received counseling services from the commencement of the
reunification period. At the time of the hearing to determine whether to return the child,
he was receiving therapy from Ms. Newfield.
          A recommendation was received from the county mental health department and
Ms. Newfield to provide family or co-joint counseling between the mother and the child.

                                                 4
The mother argues the failure to provide the family counseling requires the mandate
petition be granted. This argument is meritless. The department social worker, Ms. Tep,
conscientiously repeatedly tried to arrange for family counseling only to be frustrated by
the mother’s excuses and alleged unavailability. At one point, the mother indicated she
would only be able to participate in such counseling once the child was returned to her
custody. The mother believed family counseling as recommended by Ms. Newfield was
not a good idea. The mother vaguely claimed that instituting such counseling as
proposed by Ms. Tep was some form of inappropriate “double dipping.” Ms. Tep
eventually arranged for family counseling. However, the mother indicated she could not
appear as scheduled because of unspecified work requirements. Simply stated, the
mother refused to cooperate in the provision of family counseling. The mother’s
intransigence is thoroughly documented in the December 8, 2015 progress report
prepared by Ms. Tep. There is no merit to the argument inadequate reunification services
were provided.
       The mandate petition is denied.
                            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                            TURNER, P. J.



We concur:



              KRIEGLER, J.                KUMAR, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             5